     Case: 1:19-cv-02868-PAB Doc #: 27 Filed: 02/20/20 1 of 22. PageID #: 916




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 STACY HINNERS                                     :    Case No.: 1:19-cv-02868-PAB
                                                   :
        Plaintiff,                                 :    Judge Pamela A. Barker
                                                   :
        v.                                         :    Magistrate Judge David A. Ruiz
                                                   :
 MICHAEL J. O’SHEA,                                :
                                                   :
        Defendant.                                 :
                                                   :

        MOTION OF DEFENDANT MICHAEL J. O’SHEA FOR JUDGMENT ON THE
                             PLEADINGS

       Defendant Michael J. O’Shea, in his official capacity, by and through counsel, moves this

Court under Fed. R. Civ. P. 12(c) for an Order granting judgment on the pleadings on all Plaintiff’s

claims. The grounds for this Motion are fully set forth in the attached Memorandum in Support.



                                                       /s/ Patrick Kasson
                                                       Patrick Kasson (0055570) Trial Attorney
                                                       Brian Noethlich (0086933)
                                                       Reminger Co., L.P.A.
                                                       200 Civic Center Dr., Suite 800
                                                       Columbus, OH 43215
                                                       Telephone: 614-228-1311
                                                       Fax: 614-232-2410
                                                       Email: pkasson@reminger.com
                                                               bnoethlich@reminger.com

                                                       Counsel for Defendant Michael J. O’Shea in
                                                       his Individual and Official Capacities
     Case: 1:19-cv-02868-PAB Doc #: 27 Filed: 02/20/20 2 of 22. PageID #: 917



                               MEMORANDUM IN SUPPORT

       This is an odd case. Plaintiff Stacy Hinners claims that the highest-ranking officials, in the

City of Huron, engaged in a conspiracy to retaliate against her because she exercised her right of

free speech. But she did not sue any of those folks. Rather, she sued Defendant O’Shea to enjoin

him from prosecuting her. And she only sued Defendant O’Shea after the prosecution was

dismissed. Claiming that no probable cause exists for the prosecution, she seeks to enjoin

Defendant O’Shea—officially and in his personal capacity. This, as opposed to simply seeking to

dismiss—in the Municipal Court—a subsequent prosecution (if it occurs), given Plaintiff believes

there is no probable cause. Simply, the claims against Defendant O’Shea are a mess and should be

dismissed.

       Plaintiff’s Complaint fails to adequately plead a claim for relief for three reasons. First,

the Complaint fails to allege Defendant O’Shea lacked probable cause to institute criminal

proceedings against her. Thankfully, Plaintiff attached the videos of the Council meeting. Plaintiff

must plead and prove that Defendant O’Shea has no probable cause to prosecute her. But the

videos indisputably show probable cause to charge her with disrupting a public meeting and

obstructing official business. Second, the Complaint fails to plead facts showing any exception to

Younger abstention: (1) that irreparable loss is both great and immediate; (2) that Defendant

O’Shea himself acted in bad faith; or (3) that H.C.O. § 509.04 and H.C.O. § 525.07 are flagrantly

and patently violative of express constitutional prohibitions. Finally, Plaintiff has an adequate

remedy at law—raising her alleged constitutional violations in any future prosecution in the Huron

Municipal Court—required for a § 1983 claim.




                                                 1
     Case: 1:19-cv-02868-PAB Doc #: 27 Filed: 02/20/20 3 of 22. PageID #: 918



I.     STATEMENT OF FACTS

       A.      The Complaint’s Allegations Concerning Plaintiff’s Conduct at the May 14,
               2019 Meeting.

       On May 14, 2019, a “regular meeting” of the Huron City Council was called to order.

(Doc. 1-84, Ex. D-38, PageID #: 732.) The meeting’s agenda requested speakers to “Please state

[their] name and address for the recorded journal. (3 minute time limit).” (Doc. 1-83, Ex. D-37,

PageID #: 730.)

       The Complaint alleges that during the meeting, “Mrs. Hinners rose from her seat to speak.”

(Doc. 1, PageID #: 9, ¶ 38.) After she began speaking from her seat, “Mayor Hartung told Mrs.

Hinners to speak from the podium instead.” (Id. at ¶ 39.) “Mrs. Hinners went to the lectern and

restarted her speech” but “turned to face the audience.” (Id. at ¶ 41.) The Complaint alleges that

“[s]econds into the speech Mayor Hartung began trying to summon police to arrest Mrs. Hinners”

and that “[w]hen the police did not immediately arrive, Mayor Hartung left the meeting and walked

to the police department.” (Id. at PageID #: 10, ¶¶ 44-45.) “Unable to find an officer there, Mayor

Hartung returned to the meeting.” (Id. at ¶ 45.)

       Two minutes and 53 seconds into her speech, the Complaint alleges, “Vice Mayor Trey

Hardy cut her off, telling her that her three minutes were already expired.” (Id. at PageID #: 11,

¶ 52.) “Mrs. Hinners requested that she be extended Council’s routine courtesy of an additional

moment to conclude her remarks, but Mayor Hartung notified her that he had decided to have her

charged with a crime.” (Id. at ¶ 54.) Then, “Mrs. Hinners noted for the record the discrepancy

between how she was being treated and how other citizens had been treated, and then she returned

to her seat.” (Id. at ¶ 55.) The Complaint alleges that “Mrs. Hinners sat down less than 50 seconds

after Mr. Hardy called time.” (Id. at ¶ 56.) “After Mrs. Hinners sat down, the meeting continued

without interruption for about five minutes as two other citizens spoke during the public-comments



                                                   2
     Case: 1:19-cv-02868-PAB Doc #: 27 Filed: 02/20/20 4 of 22. PageID #: 919



session.” (Doc. 1, PageID #: 12, ¶ 63.) The Complaint alleges that, at this point, Mrs. Hinners

was removed from the Council meeting as follows:

       •    Mayor Hartung walked out of the meeting and directed the police officers to seize Mrs.
            Hinners. (Id. at ¶ 65);

       •    While Mrs. Hinners was sitting quietly and listening to other citizens speak, Officer
            Orzech and Officer Kevin Koehler arrived. They stood behind the audience and
            observed nothing more than a routine meeting. (Id. at ¶ 64);

       •    The police entered Council chambers and asked Mrs. Hinners if she would speak to
            them outside. Mrs. Hinners wanted to continue observing the public meeting, so she
            declined. Mayor Hartung then ordered the police to remove Mrs. Hinners. (Id. at ¶ 66);

       •    The officers followed the mayor’s orders. They grabbed Mrs. Hinners by the arms,
            pulled her out of the chair where she was sitting next to her son, threw her against a
            wall, handcuffed her, and marched her from Council chambers. (Id. at PageID #: 13,
            ¶ 76).

Based upon these allegations, the Complaint baldly alleges that Mrs. Hinners did not violate

H.C.O. § 509.04 or H.C.O. § 525.07, and there is no probable cause to believe she violated those

ordinances. (Id. at PageID #: 15, ¶ 82, PageID #: 22, ¶ 118.)

       B.      Plaintiff’s Unlawful Conduct at the May 14, 2019, as Indisputably
               Demonstrated by Videos Filed with the Complaint.

       The videos filed with Plaintiff’s Complaint indisputably show that Plaintiff unlawfully

disrupted the council meeting and obstructed official business.

               1.      Plaintiff’s Violations of H.C.O. § 509.04 During Her Speech.

       The only complete recording of Plaintiff’s speech is a compilation of audio and video, filed

with the Complaint as Doc. 1-10, Ex. A-7.

       The video compilation (Doc. 1-10, Ex. A-7) shows the following exchange:

    Time of
                         Speaker            Physical Actions             Verbal Statements
     Video
                                          Stands at her seat      “I’m going to just stand here so I
     0:12             Stacy Hinners
                                             in audience            don’t have to turn my back.”
     0:16           Mayor Brad Hartung    Seated at council         “Ms. Hinners please address


                                                 3
  Case: 1:19-cv-02868-PAB Doc #: 27 Filed: 02/20/20 5 of 22. PageID #: 920



                                     meeting table                  council.”
                                   Stands at her seat
                                      in audience,      Begins addressing audience, with
   0:18         Stacy Hinners
                                        ignoring              her back to council.
                                       instruction
                                                          “Ms. Hinners please address
                                                         council, step to the podium and
                                   Seated at council
   0:19       Mayor Brad Hartung                        address council, you’re here in a
                                    meeting table
                                                        public meeting to address council
                                                                        …”
                                    Begins moving
   0:26         Stacy Hinners         from seat to                   “I am.”
                                         podium
                                   Seated at council    “…not the audience, it’s council.
   0:27       Mayor Brad Hartung
                                     meeting table                Thank you.”
                                      Standing at           Resumes speaking while
   0:33         Stacy Hinners      podium facing the    addressing the audience with her
                                        audience                back to council.
                                   Seated at council
                                     meeting table,     “Ms. Hinners, Ms. Hinners, Mrs.
   0:37       Mayor Brad Hartung
                                    bangs his gavel               Hinners.”
                                     several times
                                      Standing at
0:33 – 2:58     Stacy Hinners      podium facing the      Gives uninterrupted speech.
                                        audience
               Vice Mayor Trey     Seated at council
   2:58                                                   “30 seconds Mrs. Hinners.”
                    Hardy            meeting table
                                      Standing at
   2:58         Stacy Hinners      podium facing the       Continues to give speech.
                                        audience
               Vice Mayor Trey     Seated at council
   3:27                                                   “Your three minutes are up.”
                    Hardy            meeting table
                                                        “Mayor, you allowed Mr. Wright
                                      Standing at       to speak for 5 minutes at the last
   3:30         Stacy Hinners      podium, turns and        meeting about [inaudible]
                                     faces council         Beechwood and I ask to be
                                                          afforded the same privilege.”
                                   Seated at council
   3:37       Mayor Brad Hartung                                      “No.”
                                    meeting table
                                     Standing at
   3:39         Stacy Hinners       podium facing          “Sir if you cut me off . . .”
                                        council
                                   Seated at council
   3:42       Mayor Brad Hartung                          “3 minutes is the time limit.”
                                    meeting table
                                     Standing at        “Sir, you do not enforce that rule
   3:43         Stacy Hinners
                                    podium facing        consistently and without regard


                                         4
     Case: 1:19-cv-02868-PAB Doc #: 27 Filed: 02/20/20 6 of 22. PageID #: 921



                                                   council            to content [inaudible] …”
                                                                    “You are going to be charged
                                              Seated at council
                                                                   with disrupting a public meeting.
      3:44        Mayor Brad Hartung           meeting table,
                                                                      Please sit down. Please sit
                                                bangs gavel.
                                                                                 down.”
                                                 Standing at
                                                                   “I’ll note here for the record that
                                               podium facing
                                                                      unlike Mr. Wright who was
      3:53            Stacy Hinners           council, ignoring
                                                                      permitted to speak for five
                                              instruction to sit
                                                                              minutes …”
                                                    down
                                                                     “You’re making a mockery of
                                                                   the, you’re making a mockery of
                                              Seated at council       the city council meeting by
      4:00        Mayor Brad Hartung
                                               meeting table       turning and talking, sit down Ms.
                                                                    Hinners, we are done with you,
                                                                           sit down please.”
                                                Walks from
      4:15            Stacy Hinners           podium back to             “Par for the course.”
                                              seat in audience

               2. Plaintiff’s Violations of H.C.O. § 509.04 and § 525.07After Her Speech.

       At some point after Plaintiff sat down—the Complaint alleges five minutes—two police

officers approached her and asked Plaintiff if she would speak to them outside. (Doc. 1, PageID

#: 12, ¶ 66.) The Complaint alleges that “Mrs. Hinners wanted to continue observing the public

meeting, so she declined.” (Id.) This allegation alone is sufficient to prove that Plaintiff violated

H.C.O. § 509.04 and H.C.O. § 525.07.

       Two other videos taken of Plaintiff’s removal from the meeting show even more egregious

violations of H.C.O. § 509.04 and H.C.O. § 525.07. (Doc. 1-7, Ex. A-4; Doc. 1-8, Ex. A-5.) These

videos indisputably demonstrate Mrs. Hinners’s unlawful actions and also fill in the gaps of

Plaintiff’s Complaint. (See generally, id.)

       The first video of Plaintiff’s removal from the meeting is shot directly behind Mrs. Hinners,

apparently on a cell phone, showing two police officers standing over her. (Doc. 1-7, Ex. A-4.)

The video begins with Mayor Hartung stating to Plaintiff, “You don’t turn around, you don’t make




                                                   5
     Case: 1:19-cv-02868-PAB Doc #: 27 Filed: 02/20/20 7 of 22. PageID #: 922



the rules.” (Id. at 0:01.) Plaintiff responded, “I’m not leaving. I didn’t do anything to disrupt.

I took my three minutes and I sat down. I requested that I be treated the same as every other citizen

who comes to this meeting.” (Id. at 0:03-0:12.) Mayor Hartung responded, “[inaudible comment

about a threat] you’ve created a scene, now please remove her.” (Id. at 0:14-0:17.) Plaintiff

responded, “You created a scene by bringing a policeman, abusing their power.” (Id. at 0:18-0:21.)

       While Plaintiff remained seated, one of the police officers asked Plaintiff to “stand up,”

and she refused to stand. (Id. at 0:22.) The two police officers placed their hands under Plaintiff’s

arms while she was still seated, and Plaintiff asked the audience, “Is someone videoing this?” and

someone responded affirmatively, “Yep.” (Id. at 0:23-0:24.) The two police officers guided

Plaintiff by her arms out of her seat and stand her up, and she attempted to pull away from them,

stating “Really?” (Id. at 0:24-0:28.) Plaintiff then asked the officers, “You’re going to physical

remove me?” while jerking her body away from the officers. (Id. at 0:28-0:30.) And one of the

police officers responded, “Yes, we are.” (Id. at 0:30.) Plaintiff continued to struggle against the

police’s attempts to lead her out of chambers—forcing the police to push her against the wall and

place her in handcuffs. (Id. at 0:30-0:45.) Once in handcuffs, Plaintiff again struggled against the

officers, attempting to walk away, forcing one officer to push Plaintiff back with his hand on her

abdomen. (Id. at 0:48-0:55.) Plaintiff declared to the audience, “This is the kind of city we’re

running here folks.” (Id. at 0:55-0:58.) As the police were adjusting Plaintiff’s handcuffs, Plaintiff

stated, “By all means, shut them in, I hope -- we’re going to have a good time in federal court.”

(Id. at 1:02-1:05; Doc. 1-8, Ex. A-5 at 0:18-0:19.) The officers then removed Plaintiff from the

meeting, leading Plaintiff from Council chambers to the hallway. (Doc. 1-8, Ex. A-5 at 0:26-0:37.)

       In sum, the videos show that Plaintiff violated H.C.O. § 509.04 and H.C.O. § 525.07.

Specifically, they show that:




                                                  6
     Case: 1:19-cv-02868-PAB Doc #: 27 Filed: 02/20/20 8 of 22. PageID #: 923



           •   Plaintiff refused to comply with the three-minute time limit by refusing to stop her
               speech after the time limit expired and continuing to argue with the Mayor;

           •   Plaintiff refused to sit down after her three minutes expired and she was ordered to
               do so, while making disruptive, confrontational, and accusatory comments after the
               Mayor did not provide Hinners with additional time; and

           •   Plaintiff refused to follow the instructions of Mayor Hartung and the police to leave
               the meeting, and resisted the officers’ efforts to remove her from the meeting.

       C. Defendant O’Shea’s Now-Dismissed Criminal Prosecution of Plaintiff Under
          H.C.O. § 509.04 and H.C.O. § 525.07.

       The Complaint alleges that on May 23, 2019, the former Huron City Law Director Aimee

Lane hired Defendant O’Shea to handle the criminal prosecution of Plaintiff. (Doc. 1, PageID #:

20-21, ¶ 103-104.) Lane allegedly “contracted Defendant Michael O’Shea . . . to act as an assistant

prosecutor”—after the alleged bad faith and harassing conduct occurred—and “continued to direct

and advise O’Shea’s handling of the case in an effort to limit the civil liability to which she and

other city officials were exposed.” (Id. at PageID #: 2, ¶ 3.) The Complaint does not allege that

O’Shea was unlawfully appointed or did not have the lawful authority to prosecute Plaintiff.

       Defendant O’Shea prosecuted Plaintiff for disrupting a lawful meeting under H.C.O.

§ 509.04 and obstructing official business under H.C.O. § 525.07 based upon two complaints filed

against Plaintiff by police officers on May 14, 2019 and July 17, 2019, respectively. (Doc. 1-47,

Ex. D-01, PageID #: 623; Doc. 1-52, Ex. D-06, PageID #: 634.) Under H.C.O. § 509.04(a)

(identical to R.C. 2917.12(a)):

       No person, with purpose to prevent or disrupt a lawful meeting, procession or
       gathering, shall do either of the following: (1) Do any act which obstructs or
       interferes with the due conduct of such meeting, procession or gathering; (2) Make
       any utterance, gesture or display which outrages the sensibilities of the group.

Under H.C.O. § 525.07(a) (identical to R.C. 2921.31(a)):

       No person, without privilege to do so and with purpose to prevent, obstruct or delay
       the performance by a public official of any authorized act within the public


                                                 7
      Case: 1:19-cv-02868-PAB Doc #: 27 Filed: 02/20/20 9 of 22. PageID #: 924



       official’s official capacity, shall do any act that hampers or impedes a public official
       in the performance of the public official’s lawful duties.

These ordinances prohibit conduct that disrupts a lawful meeting or impedes a public official in

performance of his lawful duties. Prohibited conduct includes speaking without permission,

refusing to follow the rules of the meeting, and refusing to leave a meeting. See State v. Wolf, 111

Ohio App. 3d 774, 775 ,677 N.E.2d 371 (7th Dist. 1996).

       During the dismissed criminal action, Plaintiff specifically raised her constitutional

challenges—now raised here—in the Huron Municipal Court in a Motion to Dismiss. (Doc. 1 at

PageID #: 634, ¶ 140 (referring to Plaintiff’s motion to dismiss filed in the criminal action); Ex. 1

at pp. 6, 16-30 (Plaintiff’s motion to dismiss filed in the criminal action); Doc. 1-54, PageID #:

650-59.) Plaintiff’s motion to dismiss challenged the criminal proceedings based on the same

underlying constitutional violations that Plaintiff alleges here. (Ex. 1 at pp. 6, 16-30.) On October

7, 2019, the Huron Municipal Court held a hearing on Plaintiff’s “motion to dismiss,” raising,

among other issues, a selective prosecution claim. (Doc. 1, PageID #: 26, ¶ 142.) The Complaint

alleges that “[h]alf an hour before the selective-prosecution hearing was scheduled to begin,

Defendant O’Shea filed a motion to dismiss the case without prejudice because his key witnesses

were under criminal investigation for interfering with Mrs. Hinners’s civil right in violation of

Ohio Rev. Code § 2921.45.” (Id. at PageID #: 27, ¶ 153.) The Court granted Defendant O’Shea’s

motion to dismiss without prejudice, ending the criminal prosecution of Plaintiff. (Id. at ¶ 154.)

II.    LAW AND ARGUMENT

       A. Rule 12(c) Standard.

       “After the pleadings are closed—but within such time as not to delay the trial—a party may

move for judgment on the pleadings.” Fed. R. Civ. P. 12(c). “For purposes of a motion for

judgment on the pleadings, all well-pleaded material allegations of the pleadings of the opposing



                                                  8
    Case: 1:19-cv-02868-PAB Doc #: 27 Filed: 02/20/20 10 of 22. PageID #: 925



party must be taken as true, and the motion may be granted only if the moving party is nevertheless

clearly entitled to judgment.” Tucker v. Middleburg-Legacy Place, 539 F.3d 545, 549 (6th Cir.

2008). “[M]atters of public record, orders, items appearing in the record of the case, and exhibits

attached to the complaint” may be considered in evaluating Plaintiff’s claims under this standard.

Barany-Snyder v. Weiner, 539 F.3d 327, 332 (6th Cir. 2008).

       “[W]hen a written instrument contradicts allegations in the complaint to which it is

attached, the exhibit trumps the allegations.” Cates v. Crystal Clear Techs., LLC, 874 F.3d 530,

536-37 (6th Cir. 2017). This rule also applies to videos attached to a complaint that, like here,

“blatantly contradict” the allegations of the complaint. See Laning v. Doyle, No. 3:14-cv-24, 2015

U.S. Dist. LEXIS 19424, *6-7 (S.D. Ohio Feb. 18, 2015) (“However, unless the videotape

‘blatantly contradict[s]’ the allegations in the complaint, the court must still accept those

allegations as true.”); Bogie v. Rosenberg, 705 F.3d 603, 609 (7th Cir. 2013) (affirming a grant of

Fed. R. Civ. P. 12(b) dismissal based upon videos attached to the complaint).

       B. Plaintiff Has Failed to Adequately Plead that Defendant Does Not Have Probable
          Cause to Bring Charges Under H.C.O. § 509.04 and H.C.O. § 525.07 Against
          Plaintiff, Entitling Defendant to Judgment on the Pleadings on All Claims.

       Attaching the videos to the Complaint is fatal to Plaintiff. Under well-established law, if

Defendant O’Shea has probable cause to prosecute the Plaintiff, then there can be no lawsuit

against him. And the videos confirm that he has probable cause. Thus, because Plaintiff has failed

to sufficiently plead facts showing that Defendant O’Shea lacks probable cause to prosecute her

under H.C.O. § 525.07 and H.C.O. § 525.07, each of Plaintiff’s claims must fail as a matter of law.

See Hartman v. Moore, 547 U. S. 250 (2006), syllabus.

               1. The Complaint Must Plead That O’Shea Lacks Probable Cause to
                  Prosecute Plaintiff to Adequately State Claims Against O’Shea.

       To establish § 1983 claims based upon a criminal prosecution, the claimant must plead and



                                                9
    Case: 1:19-cv-02868-PAB Doc #: 27 Filed: 02/20/20 11 of 22. PageID #: 926



prove that the prosecutor did not have probable cause to institute the criminal proceedings.

Hartman v. Moore, 547 U. S. at syllabus. In Hartman v. Moore, the Supreme Court held that a

“plaintiff in a retaliatory-prosecution action must plead and show the absence of probable cause

for pressing the underlying criminal charges.” Id. at syllabus (emphasis added). In Hartman, like

here, the plaintiff alleged that government officials persuaded a prosecutor to bring charges against

him in retaliation for his criticism of the government. Id. In holding that probable cause was a

pleading requirement for Bivens or § 1983 claims based upon a criminal prosecution, the Court

reasoned that such claims are different from other types of retaliation claims:

       (1) “there will always be a distinct body of highly valuable circumstantial evidence
       available and apt to prove or disprove retaliatory causation, namely evidence
       showing whether there was or was not probable cause to bring the criminal charge;”
       and (2) “the requisite causation between the defendant’s retaliatory animus and the
       plaintiff’s injury is usually more complex than it is in other retaliation cases, and
       the need to show this more complex connection supports a requirement that no
       probable cause be alleged and proven.”

Id. at 261-62.

       Thus, the subjective animus of a governmental official, and a prosecutor’s mere knowledge

of that animus, is not sufficient to adequately plead a § 1983 claim based upon a criminal

prosecution—a showing that the prosecutor lacked probable cause is required. See also Nieves v.

Bartlett, 139 S. Ct. 1715, 1723 (2019) (“Hartman requires plaintiffs in retaliatory prosecution

cases to show more than the subjective animus of an officer and a subsequent injury; plaintiffs

must also prove as a threshold matter that the decision to press charges was objectively

unreasonable because it was not supported by probable cause.”)

                 2. The Supreme Court’s Decision in Lozman v. City of Riviera Beach Does
                    Not Modify the Rule in Hartman as to Claims Based upon Criminal
                    Prosecutions.

       Defendant anticipates that Plaintiff will try to side-step the probable cause requirement by




                                                 10
     Case: 1:19-cv-02868-PAB Doc #: 27 Filed: 02/20/20 12 of 22. PageID #: 927



relying on Lozman v. City of Riviera Beach, 138 S. Ct. 1945, 1953 (2018).1 In Lozman, appellant

brought a Monell claim against city council members for violating his First Amendment rights

when they ordered him to be arrested at the council’s meeting. Id. at 1951. The prosecutor

determined there was probable to prosecute the speaker, but declined to bring criminal charges

(appellant did not seek an order enjoining his prosecution, and did not name the prosecutor in the

suit).2 Id. at 1946-47. The Court ruled on the narrow issue of whether a retaliatory arrest claim

(brought against non-prosecuting government officials) always requires a showing a lack of

probable cause. Id. at 1947-48. The Court held that probable cause is not required for a retaliatory

arrest claims in unique cases where objective evidence shows an official policy of retaliation. Id.

         But Lozman actually reinforces the rule in Hartman. The Lozman Court emphasized that

retaliatory arrest claims are different than retaliatory prosecution claims. Id. at 1952-53. For

retaliatory prosecution claims, the Supreme Court advised, Hartman v. Moore continues to apply

in barring such claims when probable cause is not plead and proven. Id. And an even more recent

Supreme Court case, Nieves v. Bartlett, has reaffirmed Hartman’s rule. 139 S. Ct. at 1723.

         Each of Plaintiff’s claims implicate a causal connection between Huron’s alleged

retaliation campaign (through its council members and former law director) and the decision to

prosecute. (Doc. 1, PageID #: 1, 24, 29, and 32.) Thus, in order to prevail, Plaintiff must show

that there is no probable cause for a future prosecution of her based upon her conduct in the council

meeting. Hartman, 547 U.S. at syllabus; Nieves, 139 S. Ct. at 1723 (a § 1983 claim brought based

upon a criminal prosecution must allege a lack of probable cause). Because the videos indisputably

prove probable cause exists, the Complaint should be dismissed.



1
 See Doc. 2 at PageID #: 792-93.
2
 Citing Harman v. Moore, the Lozman court recognized that “[a]n action for retaliatory prosecution will not be
brought against the prosecutor, who is absolutely immune from liability for the decision to prosecute.” Id. at 1953.


                                                         11
     Case: 1:19-cv-02868-PAB Doc #: 27 Filed: 02/20/20 13 of 22. PageID #: 928



                  3. The Videos Filed with the Complaint Indisputably Show that Defendant
                     O’Shea Has No Probable Cause to Prosecute Plaintiff with Violations of
                     H.C.O. § 509.04 and § 525.07.

         The videos attached to Plaintiff’s Complaint indisputably show Defendant O’Shea has

probable cause Plaintiff violated H.C.O. §§ 509.04 and 525.07. This trumps Plaintiff’s allegations

to the contrary, and thus warranting judgment on the pleadings. Laning, 2015 U.S. Dist. LEXIS

19424, *6-7 (videotaped evidence, which blatantly contradicts conclusory allegations in a

Complaint, controls); see also Bickerstaff v. Lucarelli, 830 F.3d 388, 399 (6th Cir. 2016)

(upholding grant of motion to dismiss retaliatory-prosecution claim under § 1983 for failing to

sufficiently plead that the prosecutor lacked probable cause to press the underlying charges).3

         “[P]robable cause to initiate a criminal prosecution exists where facts and circumstances

are sufficient to lead an ordinarily prudent person to believe the accused was guilty of the crime

charged.” Webb v. United States, 789 F.3d 647, 666 (6th Cir. 2015) (quotations marks omitted).

Plaintiff’s conduct falls squarely into the type of conduct prohibited by H.C.O. § 509.04 and

H.C.O. § 525.07, leading to O’Shea to reasonably believe Plaintiff was guilty of those crimes. See

e.g., City of Columbus v. Doyle, 149 Ohio App. 3d 164, 170-71, 2002-Ohio-4490, 776 N.E.2d 537

(10th Dist.) (upholding conviction for disturbing a meeting under a Code section identical to

H.C.O. § 509.04); State v. Wolf, 111 Ohio App. 3d 774, 778-79, 677 N.E.2d 371 (7th Dist.)

(upholding convictions for violations of a Code section identical to H.C.O. §§ 509.04 and 525.07).

         First, under H.C.O. § 509.04, “No person, with purpose to prevent or disrupt a lawful

meeting, procession or gathering, shall do either of the following: (1) Do any act which obstructs

or interferes with the due conduct of such meeting, procession or gathering . . . .” To violate this



3
  If the Court believes that any factual issues remain in determining probable cause, the Court should allow the jury
resolve these issues in any future criminal proceeding in the Huron Municipal Court. See Swiecicki v. Delgado, 463
F.3d 489, 498 (6th Cir. 2006).


                                                         12
    Case: 1:19-cv-02868-PAB Doc #: 27 Filed: 02/20/20 14 of 22. PageID #: 929



ordinance, a defendant’s disruption need not be “substantial.” See Wolf, 111 Ohio App. 3d at 777-

78. Here, Plaintiff violated the ordinance by:

           •   Refusing to comply with the three-minute time limit by refusing to stop her speech
               after the time limit expired and continuing to argue with the Mayor. (Doc. 1-10, Ex.
               A-7 at 3:30-4:15);

           •   Refusing to sit down after her three minutes expired and she was ordered to do so,
               while making disruptive, confrontational, and accusatory comments after the
               Mayor did not provide Hinners with additional time. (Id.); and

           •   Refusing to leave the meeting when requested by the Mayor and police officers.
               (Doc. 1-7, Ex. A-4 at 0:01-0:58; Doc. 1-8, Ex. A-5 at 0:18-0:37.)

Even if Plaintiff did not intend to disrupt the meeting, she intended the conduct that disrupted the

Council’s meeting, the standard under the ordinance. See Doyle, 149 Ohio App. 3d at 171.

       Ohio courts have upheld convictions for disturbing a lawful meeting under nearly identical

circumstances. In Doyle, the appeals court affirmed a conviction for disturbing a Columbus School

Board meeting when the appellant-speaker refused to obey the three-minute time limit. 149 Ohio

App. 3d at 171. After the three-minute limit had expired, appellant was told that his time was up,

but he refused to sit down. Id. at 167. The Board called a recess and asked the police to remove

him, but appellant refused the officer’s request to leave, forcing the officers to physically remove

him. Id. The facts in Doyle are nearly identical to Plaintiff’s case. And H.C.O. § 509.04 is a local

law modeled after the statute at issue in Doyle. Id. at 167; C.C. 2317.12. Because federal courts

are required to defer to Ohio courts on the application of local law, Doyle controls and mandates

that Mr. O’Shea has probable cause, as a matter of law. Mullaney v. Wilbur, 421 U.S. 684, 689

(1975). Similarly, in City of Zanesville v. Jones, a speaker was convicted of disrupting a lawful

city council meeting after continuing to speak after his three minutes had expired, forcing the

police to remove him. 5th Dist. No. CT2016-0025, 2017-Ohio-1112, ¶ 4. The appeals court

upheld the conviction because the speaker’s actions “disrupted the meeting and delayed other


                                                 13
    Case: 1:19-cv-02868-PAB Doc #: 27 Filed: 02/20/20 15 of 22. PageID #: 930



community members from having the opportunity to timely speak before the Council.” Id. Here,

the videos show that Plaintiff refused to concede her time, argued with the Mayor, and refused the

Mayor’s and police’s requests to leave the meeting—all establishing probable cause. (Doc. 1-10,

Ex. A-7 at 3:30-4:15; Doc. 1-7, Ex. A-4 at 0:01-0:58). Again, the state court’s analysis of probable

cause, in the context of this law, controls. As such, as a matter of law, O’Shea had probable cause.

         Second, under H.C.O. § 525.07(a), “No person, without privilege to do so and with

purpose to prevent, obstruct or delay the performance by a public official of any authorized act

within the public official’s official capacity, shall do any act that hampers or impedes a public

official in the performance of the public official’s lawful duties.” “To prove the crime of

obstructing official business, there must be proof of an affirmative act that hampered or impeded

the performance of the lawful duties of a public official.” Columbus v. Montgomery, 10th Dist.

Franklin No. 09AP-537, 2011-Ohio-1332, ¶ 90. Probable cause exists that Plaintiff violated

H.C.O. § 525.07: she failed to obey the police officers’ requests for her to leave and struggled with

them while they attempted to restrain and remove her. (Doc. 1-7, Ex. A-4 at 0:01-0:58).

       Again, Ohio courts have upheld convictions for identical conduct. For example, in State

v. Wolf, the Ohio appeals court upheld a conviction for obstructing official business because the

speaker disrupted a lawful meeting then refused to remove himself when asked to do so. 111 Ohio

App. 3d at 779. Here, after the Mayor summoned the police to chambers for suspected violations

of disturbing a public meeting, the police approached Plaintiff and asked to speak with her outside.

(Doc. 1 at PageID #: 12, ¶ 66.) Plaintiff refused. (Id.) The police then asked Plaintiff to stand,

and she refused. (Doc. 1-7, Ex. A-4 at 0:22.) The police guided her by her arms out of her seat,

and she continued to refuse to leave the meeting. (Id. at 0:24-0:28.) The police attempted to place

handcuffs on Plaintiff, but she resisted. (Id. at 0:30-0:45.) Even when the police see no crime




                                                 14
    Case: 1:19-cv-02868-PAB Doc #: 27 Filed: 02/20/20 16 of 22. PageID #: 931



committed and are not making an arrest, they are permitted to conduct an initial an investigatory

detention by handcuffing a suspect. See State v. Kilton, No. 106864, 2019-Ohio-87, *7 (8th Dist.).

And when the suspect disobeys the officer’s orders and resists the detention “by clenching up and

holding his arms close to his chest” the suspect obstructs official business. id.

       The videos could not be clearer—Plaintiff disrupted the meeting, refused to sit down and

then refused to leave. The meeting was delayed by Plaintiff’s conduct. And she expressly

disregarded the request of the police verbally indicating she would not leave or stand up. Under

well-established Ohio law, O’Shea had probable cause to prosecute Plaintiff. As a result, the claims

against O’Shea should be dismissed. Hartman, 547 U.S. at syllabus; Nieves, 137 S. Ct. at 1723.

       C.      Under Younger v. Harris, Plaintiff Fails to Adequately Plead a Claim for an
               Injunction Prohibiting Defendant O’Shea from Refiling Criminal Charges
               Against Plaintiff, Entitling Defendant to Judgment on the Pleadings.

       For over one hundred years, the Supreme Court has repeatedly recognized that, absent

extraordinary circumstances, a federal court should not restrain either the institution of or pending

state criminal proceedings. See Fenner v. Boykin, 271 U.S. 240, 243 (1926). This principal applies

to prosecutions that have not yet been formally instituted. American News Co. v. Ladas, 454 F.2d

1237, 1239 (6th Cir. 1972) (stating that the Supreme Court has long held that “even with respect

to state criminal proceedings not yet formally instituted,” a suit seeking to enjoin state prosecutions

“could be proper only under very special circumstances”).

       A federal court may enjoin the proceeding only “in certain exceptional circumstances—

where irreparable injury is ‘both great and immediate,’ where the state law is ‘flagrantly and

patently violative of express constitutional prohibitions,’ or where there is a showing of ‘bad faith,

harassment, or . . . other unusual circumstances that would call for equitable relief.’” Mitchum v.

Foster, 407 U.S. 225, 230-31 (1972) (quoting Younger, 401 U.S. at 46). And, before filing a




                                                  15
    Case: 1:19-cv-02868-PAB Doc #: 27 Filed: 02/20/20 17 of 22. PageID #: 932



§ 1983 action, Plaintiff must first assert her constitutional challenges in the criminal proceeding.

See Younger v. Harris, 401 U.S. at 45; Dombrowski v, Pfister, 380 U.S. 479, 481 (1965). Here,

the Plaintiff has neither met the younger burden nor has she first exhausted her challenges in the

criminal proceeding. For these reasons, the Complaint should be dismissed.

               1. No extraordinary circumstances exist where the danger of an irreparable
                  loss is both great and immediate.

       Under Younger, there must be extraordinary circumstances where the irreparable loss to

Plaintiff is both great and immediate. Younger, 401 U.S. at 46. Plaintiff cannot demonstrate this.

       First, Plaintiff cannot establish “great harm.” To establish great harm, Plaintiff must prove

“a substantial loss or impairment of freedoms of expression will occur if [she] must await the state

court’s disposition.” Dombrowski v, Pfister, 380 U.S. at 486. Her injury must be an “injury other

than that incidental to every criminal proceeding brought lawfully and in good faith.” Id. at 485.

In Dombrowski—the seminal case on enjoining a bad-faith prosecution—the appellants were

arrested and threatened with prosecution for ongoing speech that allegedly violated a facially

Constitutionally invalid statute. Id. at 495-96. And the police’s “[s]eizure of document and records

[] paralyzed [their] operations and threatened exposure of the identity of adherents to a locally

unpopular cause,” with a series of state prosecution likely. Id. at 488-89. This significant loss of

freedom was sufficient to establish Younger’s exception. Id.

       In this case, Plaintiff alleges that “by executing the Retaliation Campaign in an effort to

chill her and her husband from engaging in protected activity,” Defendant O’Shea’s threats of a

criminal prosecution are an unlawful prior restraint. (Doc. 1, PageID #: 32, ¶¶ 179, 181.) But

Plaintiff remains free to engage in speech in any medium she prefers, including at City Council

meetings, as she was before the criminal proceeding was dismissed. And the statutes under which

Defendant had prosecuted Plaintiff are not being applied—and cannot be applied—to restrict



                                                16
     Case: 1:19-cv-02868-PAB Doc #: 27 Filed: 02/20/20 18 of 22. PageID #: 933



Plaintiff’s speech beyond disrupting the May 14, 2019 Huron City Council meeting, in contrast to

the all-encompassing, content-based speech restrictions enforced by the prosecutions under

unconstitutional statutes in Dombrowski.            In short, O’Shea is not threatening a series of

prosecutions under invalid statutes based upon Plaintiff’s ongoing speech.

        Second, the alleged harm is not immediate. Defendant O’Shea dismissed his criminal

complaint against Plaintiff without prejudice, electing to wait on potentially refiling the action

until after the Ohio Attorney General completes the investigation of Huron.4                           Until this

investigation is completed, the potential reinstituting of criminal proceedings against Defendant is

not sufficiently immediate to warrant the issuance of a permanent injunction. Indeed, the charges

hung over Plaintiff’s head for months—having been filed in the summer—but she sought no

injunction until December 11, 2019 with the filing of this Complaint.

                 2. Plaintiff Fails to Allege that Defendant O’Shea’s Prosecution Was
                    Brought in Bad Faith, with No Real Hope of Success, in Order to Chill
                    Plaintiff’s Speech.

        “To be entitled to injunctive relief [from a criminal prosecution], Plaintiff must prove the

heavy burden of showing that the State instituted the proceedings in bad faith and with no real

hope of ultimate success, in order to chill the free expression of unpopular ideas.” Honey v.

Goodman, 432 F.2d 333, 342 (6th Cir. 1970) (quotation marks omitted). Suits seeking an

injunction based on bad-faith prosecution are limited “to those First Amendment cases where it is

alleged that the prosecution itself, as opposed to a possible conviction and punishment, results in

a ‘chilling effect’ . . . and solely where the only effective protection available is by way of federal

injunction.” Id. Plaintiff’s allegations do not meet this standard.

        First, Plaintiff has not made any allegations that Defendant O’Shea acted in bad faith.


4
 See Michael Harrington, Huron dismisses charges against Hinners, Sandusky Register (Oct. 10, 2019),
http://www.sanduskyregister.com/story/201910080010.


                                                      17
     Case: 1:19-cv-02868-PAB Doc #: 27 Filed: 02/20/20 19 of 22. PageID #: 934



Instead, the only allegation that even implies Defendant O’Shea acted in bad faith is that “[d]uring

the prosecution, Defendant O’Shea became aware that the charges against Mrs. Hinners were

purely political and that Mrs. Hinners was being selectively prosecuted in retaliation for her

exercise of her First Amendment rights.” (Doc. 1, PageID #2, ¶ 4.) The alleged “bad faith” is only

the animus imputed from Lane: “Defendant Lane retained authority to approve and pay Defendant

O’Shea’s fees and expenses” and that “[o]n information and belief, she also continued overseeing

Defendant O’Shea’s handling of the case, including in discussions of filing in the case, case

strategy, and possible plea bargains.” (Id. at PageID #21, ¶ 105.)5 These allegations concede that

Plaintiff, in fact, is not aware of any bad faith or animus harbored by O’Shea himself.

         Second, because Defendant had probable cause to bring charges, Plaintiff cannot establish

that Defendant brought them “with no real hope of ultimate success.” Kugler v. Helfant, 421 U.S.

117, 126 n.6 (1975) (“[B]ad faith in this context generally means that a prosecution has been

brought without a reasonable expectation of obtaining a valid conviction.”) As explained in

Section II(B) above, Defendant O’Shea has probable cause to prosecute Plaintiff.

         Third, Plaintiff fails to sufficiently allege that Defendant O’Shea instituted the criminal

proceeding “in order to chill the free expression of unpopular ideas.”6 The prior criminal

proceeding against Plaintiff was based upon her conduct at the May 14, 2019 council meeting that

violated H.C.O. § 509.04 and H.C.O. § 525.07, not any ongoing or prospective speech. Plaintiff

has censored and enjoined herself from speaking based upon her own subjective, unfounded fears.

In contrast, in Dombrowski v. Pfister, members of a civil rights group were arrested and threatened




5
  This allegation is based solely upon one of O’Shea’s invoices submitted to “City of Huron, c/o Walter Haverfield,”
citing two time entries for email correspondence between Defendant and Aimee Lane. (See id. at n.58, 59.)
6
  Plaintiff also fails to adequately allege that Plaintiff’s prosecution itself is a “prior restraint.” See Novak v. City of
Parma, 932 F.3d 421, 432 (6th Cir. 2019) (quoting Alexander v. United States, 509 U.S. 544, 550 (1993)) (“A prior
restraint is an ‘administrative’ or ‘judicial order[]’ that forbids protected speech in advance.”)


                                                            18
    Case: 1:19-cv-02868-PAB Doc #: 27 Filed: 02/20/20 20 of 22. PageID #: 935



with prosecution for past and ongoing speech based upon membership in a group under statutes

the Court found to be invalid. 380 U.S. at 488-89. Here, Plaintiff is not threatened with

prosecution for any speech, let alone ongoing or future speech, upon invalid statutes.

               3. Plaintiff Fails to Allege that H.C.O. § 509.04 and H.C.O. § 525.07
                  Flagrantly and Patently Violate Express Constitutional Prohibitions.

       The exception to Younger based upon challenges to criminal laws used to prosecute a

criminal defendant only applies “where a statute regulating speech is properly attacked on its face,

and where . . . the conduct charged in the indictments is not within the reach of an acceptable

limiting construction readily to be anticipated as the result of a single criminal prosecution.”

Dombrowski, 380 U.S. at 491. In this case, Plaintiff only alleges that H.C.O. § 509.04 and H.C.O.

§ 525.07 are unconstitutional as applied. (See Doc. 1, PageID #: 33-34.) And Plaintiff does not

allege that these statutes themselves regulate speech, or that they cannot be construed within an

acceptable limiting construction in a single prosecution. In fact, Ohio courts regularly affirm such

convictions. See Section II(B)(3), supra. And courts have found identical statutes to be facially

constitutional. See e.g., State v. Brand, 2 Ohio App. 3d 460, 461, 442 N.E.2d 805 (1st Dist.).

       D.      Because Plaintiff Has an Adequate Remedy at Law, Plaintiff’s Claims Fail.

       Plaintiff has a remedy at law that is adequate: she may raise her constitutional challenges

to the criminal suit against her in the Huron Municipal Court. See Younger v. Harris, 401 U.S. at

45. Indeed, the Sixth Circuit has repeatedly held, that a Plaintiff first must exercise available state

law remedies, before filing a § 1983 action. Vicory v. Walton, 721 F.2d 1062, 1065-1066 (6th Cir.

1983); Parratt v. Taylor, 451 U.S. 527, 544 (1981).

       In fact, during the dismissed criminal action, Plaintiff specifically raised her constitutional

challenges—now raised here—in the Huron Municipal Court. (Doc. 1, PageID #: 26, ¶ 140; Ex.

1 at pp. 6, 16-30.) Plaintiff filed a motion to dismiss challenging the criminal proceedings based



                                                  19
       Case: 1:19-cv-02868-PAB Doc #: 27 Filed: 02/20/20 21 of 22. PageID #: 936



on the same underlying First Amendment violations that Plaintiff alleges here. (See Ex. 1 at pp.

6, 16-30.) Plaintiff concedes that the Municipal Court specifically reserved these challenges for a

determination by the jury and did not foreclosed from in a potential future criminal proceeding.

(Doc. 2 at PageID # 790-91.) As such, Plaintiff has an adequate remedy: raising her constitutional

challenges in the Municipal Court. See Young v. Weirich, No. 19-5012, 2019 U.S. App. LEXIS

14702, *5 (6th Cir. May 16, 2019) (upholding denial of application to enjoin prosecution because

plaintiff “had adequate opportunities to raise the alleged defects in his prosecution in state court.”).

         Although Plaintiff does not believe that the Huron Municipal Court will properly apply

Constitutional standards, based upon the court’s rulings in the dismissed criminal proceeding, this

fear alone is not sufficient to warrant federal interference. See Dombrowski, 380 U.S. at 481 (“The

mere possibility of erroneous initial application of constitutional standards by a state court will not

ordinarily constitute irreparable injury warranting federal interference . . . .”). Therefore, because

Plaintiff can raise these constitutional challenges in any future Huron Municipal Court criminal

action, she is barred from bringing a Federal Court action raising the same claims.

III.     CONCLUSION

         The Plaintiff simply wants a platform for a public display of aggression against Huron. As

she was being escorted out, she promised to see council “in Federal Court.” But made no attempt

to file this action for nearly seven months, while she still had the platform of the Huron Municipal

Court action. Only when the charges were dismissed, did Plaintiff feel the need for immediate

injunctive relief to prevent charges from being filed. Apparently, the same need for injunctive

relief was not present, when charges were actually filed. In any event, the videos show probable

cause exists. And Plaintiff can certainly take advantage of her constitutional defenses, in the

Municipal Court, if Defendant O’Shea refiles. As such, the Complaint should be dismissed.




                                                  20
     Case: 1:19-cv-02868-PAB Doc #: 27 Filed: 02/20/20 22 of 22. PageID #: 937



                                                      Respectfully submitted,

                                                      /s/ Patrick Kasson
                                                      Patrick Kasson (0055570) Trial Attorney
                                                      Brian Noethlich (0086933)
                                                      Reminger Co., L.P.A.
                                                      200 Civic Center Dr., Suite 800
                                                      Columbus, OH 43215
                                                      Telephone: 614-228-1311
                                                      Fax: 614-232-2410
                                                      Email: pkasson@reminger.com
                                                              bnoethlich@reminger.com

                                                      Counsel for Defendant Michael J. O’Shea in
                                                      his Individual and Official Capacities


                               CERTIFICATE OF COMPLIANCE

        Pursuant to Local Civ. R. 7.1(f), I hereby certify that Defendant’s Memorandum in Support
of his Motion for Judgment on the Pleadings adheres to the page limitation set forth in Local Civ.
R. 7.1(f) for unassigned cases.




                                                      /s/ Patrick Kasson
                                                      Patrick Kasson (0055570)



                                   CERTIFICATE OF SERVICE

        I hereby certify that on February 20, 2020, a copy of the foregoing was filed electronically.

Notice of this filing will be sent by operation of the Court’s electronic filing system to all parties

indicated on the electronic filing receipt.



                                                      /s/ Patrick Kasson
                                                      Patrick Kasson (0055570)




                                                 21
